


117 S827 IS: School Reopening and Spending Transparency Act 
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 827
IN THE SENATE OF THE UNITED STATES

March 18, 2021
Ms. Ernst (for herself, Mr. Grassley, Mr. Scott of Florida, Mr. Tillis, Mrs. Capito, Mr. Rubio, Mr. Cramer, Mrs. Blackburn, Mr. Braun, Mr. Lee, Mr. Hagerty, Ms. Lummis, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To authorize the Secretary of Education to establish and maintain a public website tracking the expenditures by States of COVID–19 education relief funds. 


1.Short titleThis Act may be cited as the School Reopening and Spending Transparency Act . 2.Tracking COVID–19 education relief funds (a)In generalThe Secretary of Education shall establish and maintain a public website tracking the expenditures by States of COVID–19 education relief funds provided under the following:
(1)The Education Stabilization Fund under title VIII of division B of the CARES Act (Public Law 116–136). (2)The Education Stabilization Fund under title III of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (Public Law 116–260).
(3)Part 1 of subtitle A of title II of the American Rescue Plan Act of 2021 (Public Law 117–2). (b)UpdateThe Secretary of Education shall update the data on the public website described under subsection (a) monthly.
(c)Report on operating status
(1)In generalEach State that receives COVID–19 education relief funds under any of the provisions described in paragraphs (1) through (3) of subsection (a) shall submit a report to the Secretary of Education on a monthly basis that includes the operating status of each public elementary school and secondary school in the State during the 2020–2021 school year, including, for each such school, the following:  (A)The number of school days the school did not offer in-person instruction for any students enrolled in the school. 
(B)The number of days the school offered hybrid learning. (C)The number of days the school offered full-day, in-person instruction for all students enrolled in the school. 
(2)PublicationThe Secretary of Education shall publish the information submitted under paragraph (1) on the public website described under subsection (a) and shall update the information monthly.   